Citation Nr: 1529374	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-04 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin disability claimed as left toe fungus, to include tinea pedis.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1984 to April 1985, from February 1991 to June 1991, from March 2003 to July 2003, and from June 2004 to July 2005.  

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision dated December 2011 in which the RO, inter alia, denied service connection for fungus, left toenail.  The Veteran filed a notice of disagreement with the RO's decision in March 2012.  The RO issued a statement of the case (SOC) in December 2013, and the Veteran filed a substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2014.  

Regarding the characterization of the claim on appeal, the record reflects that the Veteran holds a current diagnosis of tinea pedis of the left foot.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) explained that the scope of a service connection claim includes any diagnosed disability that may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and the other information of record.  In this case, the Veteran specifically noted in his substantive appeal that his claim was for fungus of the left small toe, and not just the toenail, as noted by the RO.  While the RO designated such as fungus of the left toenail, the analysis in the rating decision and SOC included consideration of the Veteran's statements and the diagnosis of tinea pedis.  Thus, consistent with the evidence of record and Clemons, the Board has expanded the Veteran's claim as reflected on the title page.  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  





FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  No skin disability affecting the left foot was shown in service or for several years thereafter; there is no competent, credible, and probative evidence even suggesting that there exists a medical relationship, or nexus, between any such current disability and an in-service injury or disease; and the only competent, probative opinion on this point weighs against the claim.  


CONCLUSION OF LAW

The criteria for service connection for skin disability claimed as left toes fungus, to include tinea pedis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service (or, service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this appeal, in a November 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  This letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The December 2011 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the November 2010 letter meets the VCAA's content and timing requirements. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all records relevant to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA treatment records, and a December 2013 VA examination and opinion.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.  

The Board notes, in particular, that the December 2013 VA examination and opinion are adequate for adjudication of the claim for service connection for left toe fungus.  The report of examination documents the examiner's interview with the Veteran, review of the record, and full examination results, all of which provided the basis for the opinion expressed therein.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfieldv. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 



II.  Analysis

The Veteran contends that he currently suffers from fungus of his left small toe, which began during his military service in Iraq.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A layperson is competent to report that about which he or she has personal knowledge, to include the occurrence of an injury, or his or her own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board must assess the credibility and weight to be given to evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, in assessing the credibility of lay assertions, such reports must be weighed against medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Considering the evidence of record in light of the governing legal authority, the Board finds that the claim for service connection must be denied.  

The Veteran's service treatment records are negative for any complaints, findings, or diagnoses related to any skin condition affecting his left foot.  While the Veteran was treated on multiple occasions for orthopedic problems with his left foot, no skin disorders or symptoms were noted.  The Veteran noted on a June 2004 report of medical history that he now experienced skin rashes or diseases; however, there is no indication that this statement referred to skin fungus of his left foot.  Additionally, upon separation from service in 2005, normal findings were noted.  

Post-service VA treatment records dated in July 2009 noted the Veteran's complaints of fungus between his fourth and fifth toes on the left foot for a long time.  An examination revealed somewhat macerated whitish area between the left fourth and fifth toes.  Assessment included tinea pedis. This  In a November 2011 statement, the Veteran reported that the fungus between his toes was recurring and caused pain and discomfort.  In his March 2012 NOD, the Veteran asserted that he was treated for foot fungus while on active duty and such had been continuous since that time.  The December 2013 VA examiner diagnosed tinea pedis, noting maceration and peeling of the fourth interdigital space bilaterally with dry scaly plantar aspect of the feet.  

The above-cited evidence clearly documents that the Veteran has a skin disability of affecting the feet, which he claims as a fungus of the left toe.  However, there is no competent, credible, or probative evidence whatsoever to support a finding that there exists a medical nexus between the Veteran's current disability and his service.  

Initially, the Board notes that there is no documented evidence that the Veteran suffered from any foot fungus while in service as alleged.  While the Veteran reports being treated for such, his service treatment records, which appear to be complete, contain no such record.  Furthermore, as noted above, the Veteran was treated on multiple occasions for orthopedic conditions associated with the left leg and foot and at no point was any skin symptoms noted with respect to the Veteran's left foot.  These facts tend to diminish the Veteran's credibility in reporting an in-service disease.  

Even if the Board was to accept as credible the Veteran's current assertions of a experiencing fungus affecting the left foot in service, there is no medical indication whatsoever that even suggests that there exists a medical nexus between his current tinea pedis and his military service.  None of the medical treatment records reflect any such opinion or even comment to that effect.  Rather, the only medical opinion to address the etiology of current skin disability of the feet weighs against the claim.  As noted, the December 2013 VA examiner opined that the Veteran's tinea pedis was less likely than not incurred in or caused by his military service.  The examiner noted no chronic tinea pedis during service or in proximity to service.  The examiner noted the Veteran first complained of tinea pedis four years after service.  As the examiner's opinion was based on a full review of the record and consideration of the Veteran's medical history and assertions, and supported by clearly-stated rationale, the Board accepts this opinion as highly probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). (holding generally that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches, and that the weight to be attached to medical opinions is within the province of the Board).  Notably, neither the Veteran nor his representative has presented or even alluded to the existence of any contrary medical opinion (i.e., one that actually supports the claim).

Furthermore, to whatever extent the Veteran attempts to establish a medical nexus between current skin disability affecting the feet and his military service on the basis of his own lay assertions, such attempt must fail.  Simply stated, the Veteran is not competent to address such a matter.  He has not demonstrated that he has any education, training or expertise to address the etiology of such a disability, and is, thus, a layperson in this regard.  See 38 C.F.R. § 3.159(a)(1).  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Here, the matter of whether the Veteran's current skin disability affecting the feet is etiologically-related to his military service-the matter upon which this claims turns-is not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  As the Veteran's lay assertions in this regard have no probative value, he can neither support his claim, nor counter the probative opinion of record on the basis of lay assertions, alone.  

For all the foregoing reasons, the claim for service connection skin disability claimed as left toe fungus, to include tinea pedis, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim, and the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for skin disability claimed as left toe fungus, to include tinea pedis, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


